DETAILED ACTION
Allowable Subject Matter
Claims 15-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 15-29 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 15 and 25. Claim 15 includes a heat transfer apparatus, comprising: a heat chamber; and a heat dissipating structure comprising an outlet channel that leads off from the heat chamber and issues at an end that is remote from the heat chamber into a return duct which issues into the heat chamber, said return duct having a dimension which is smaller than a dimension of the outlet channel, wherein the heat chamber is a boiling chamber or a steam chamber and the heat dissipating structure is a channel structure having steam regions and fluid regions, and wherein the heat chamber and the heat dissipating structure together form a pulsating or oscillating heating structure mechanism in combination with all other elements of the base claim. Claims 16-24 are all dependent upon claim 15 and are considered to be allowable at least for the same reasons as claim 15. Claim 25 includes an electrical or electronic component, comprising a power element thermally coupled to a heat transfer apparatus, said heat transfer apparatus, comprising a heat chamber, and a heat dissipating structure comprising an outlet channel that leads off from the heat chamber and issues at an end that is remote from the heat chamber into a return duct which issues into the heat chamber, said return duct having a dimension which is smaller than a dimension of the outlet channel, wherein the heat chamber is a boiling chamber or a steam chamber and the heat dissipating structure is a channel structure having steam regions and fluid regions, and wherein the heat chamber and the heat dissipating structure together form a pulsating or oscillating heating structure mechanism in combination with all other elements of the base claim. Claims 26-29 are all dependent upon claim 25 and are considered to be allowable at least for the same reasons as claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841